Citation Nr: 0408874	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-01 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
peripheral neuropathy.

2.  Entitlement to an effective date prior to February 5, 
1999 for service connection for headaches due to traumatic 
brain injury with an initial 50 percent rating.

3.  Entitlement to an effective date prior to February 5, 
1999 for service connection for degenerative disc disease of 
the cervical spine with an initial 40 percent rating.

4.  Entitlement to an effective date prior to February 5, 
1999 for service connection for tinnitus with an initial 10 
percent rating.

5.  Entitlement to an effective date prior to February 5, 
1999 for service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active service from November 1966 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In October 2002, the veteran appealed denial 
of service connection for peripheral neuropathy and the 
effective dates assigned for the other issues listed above.  
In November 2002, the RO issued a statement of the case (SOC) 
addressing claims for entitlement to increased rating for 
headaches, tinnitus and hearing loss and for service 
connection for peripheral neuropathy.  In a statement 
accompanying a January 2003 VA Form 9, the veteran clarified 
that three issues in the SOC had been framed incorrectly as 
he was claiming earlier effective dates for issues 2, 3 and 4 
and not increased ratings, along with service connection for 
peripheral neuropathy.  The Board observes that, in an 
earlier May 1999 rating decision, the RO had denied service 
connection for peripheral neuropathy.  That decision became 
final when the veteran failed to perfect a timely appeal 
after the issuance of a February 2002 SOC.  Thus, the issue 
of service connection for peripheral neuropathy has been 
recharacterized as described in issue 1 above, with the date 
of receipt of the reopened claim being October 10, 2002, the 
date of receipt of the NOD.

The veteran and his spouse testified at a hearing on appeal 
at the RO in October 2003 before the undersigned Veterans Law 
Judge; a copy of the transcript is associated with the claims 
file.  At that hearing, the veteran clarified that the only 
issues on appeal are those listed above, appeal on all issues 
previously pursued has been withdrawn.  At the hearing, the 
veteran's representative raised the issues of increased 
ratings for tinnitus and hearing loss.  These issues are 
referred to the RO for appropriate action.

The Board also observes that the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA) added Diabetes 
Mellitus Type 2 to the list of presumptive diseases as due to 
herbicides exposure and provided a presumption of exposure to 
herbicides for all veterans like the appellant who served in 
Vietnam during the Vietnam Era.  VA treatment records 
beginning in February 1999 show a diagnosis of Diabetes 
Mellitus Type 2.  Earlier VA had added Diabetes Mellitus Type 
2 as a presumptive disease, effective from July 9, 2001.  See 
66 Fed. Reg. 23,166-69 (May 8, 2001).  This issue also is 
referred to the RO for appropriate action.  See EF v. 
Derwinski, 1 Vet. App. 324. 

Since the Board is reopening the claim for service connection 
for peripheral neuropathy, it and the other three claims are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required.  


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, whether to reopen a claim for service 
connection for peripheral neuropathy.

2.  In a May 1999 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
peripheral neuropathy; the veteran was informed of this 
decision the same month but did not perfect a timely appeal 
within 60 days of issuance of the SOC.

3.  Evidence added to the record since the May 1999 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the veteran's claim for 
service connection for peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The May 1999 rating decision, denying service connection 
for peripheral neuropathy, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the May 
1999 rating decision sufficient to reopen the veteran's claim 
for service connection for peripheral neuropathy.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to receipt of the claim, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  In August 2001, VA issued regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The amendments, which apply only to 
claims governed by Part 3 of the Code of Federal Regulations, 
were effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a), which was made effective August 29, 
2001.  Special provisions apply to claims to reopen finally 
adjudicated claims filed after November 9, 2000, and provide 
in some circumstances for VA to obtain additional service 
department evidence or medical records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2003)).  Because the veteran's claim 
to reopen the previously denied claim of service connection 
for peripheral neuropathy was received in January 2003, these 
regulatory provisions apply.  The Board observes, however, 
that the VCAA appears to have left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of whether new and material 
evidence has been received to reopen a claim for service 
connection for peripheral neuropathy.  VA has complied with 
the notice and duty to assist provisions of the VCAA.  
Specifically, the veteran was advised by VA of the 
information required to substantiate the claim on appeal.  In 
this regard, the Board notes that collectively, by various 
informational letters, a VCAA letter dated in August 2003, a 
rating decision, a November 2002 SOC, and a January 2003 
supplemental statement of the case (SSOC), the veteran was 
provided with information regarding the evidence needed to 
reopen and substantiate his service-connection claim.  He was 
informed of the need to submit new and material evidence 
sufficient to reopen the previously denied claim.  
Additionally, in a VA letter dated in August 2003, an SOC and 
an SSOC, the veteran was given specific information with 
respect to the changes in the regulations governing new and 
material evidence and in the law pursuant to the VCAA, as 
well as to the new VA duties to assist pursuant to the VCAA.  
The veteran was also given the opportunity to identify 
additional relevant evidence that might substantiate his 
claim.  The veteran and his spouse testified at an October 
2003 hearing on appeal.  Furthermore, the veteran and his 
representative provided additional evidence, argument and 
comment.  The Board is not aware of the existence of 
additional relevant evidence in connection with the veteran's 
request to reopen a claim for service connection for 
peripheral neuropathy.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and an SSOC, and their accompanying notice letters, 
the RO satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to reopen his 
service-connection claim and has obtained and fully developed 
all relevant evidence necessary for an equitable disposition.  
In light of the decision to reopen the veteran's earlier 
denied service-connection claim, the Board finds that there 
has been no prejudice to the veteran in this case that would 
warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Bernard, 4 Vet. App. at 393.

New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
peripheral neuropathy.  Although the RO denied service 
connection for peripheral neuropathy in the December 2001 
rating decision, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in a May 1999 rating 
decision, the RO denied service connection for peripheral 
neuropathy.  Although the veteran did file a notice of 
disagreement (NOD) with that decision within one year of 
notification, he failed to perfect his appeal within 60 days 
of notification of the February 2002 SOC.  In a December 2001 
rating decision, the subject of this appeal, the RO denied 
the veteran's claim for service connection for peripheral 
neuropathy.  In an October 2002 NOD, the veteran sought to 
reopen his claim for service connection for peripheral 
neuropathy.

Since the veteran did not perfect a timely appeal of the May 
1999 rating decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2003).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2003).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

The pertinent evidence of record at the time of the May 1999 
rating decision consisted primarily of the veteran's service 
medical records, VA treatment records prior to March 1999 and 
a March 1999 VA examination report.  The RO noted that the 
veteran did not provide competent medical evidence showing 
the claimed condition exists and a relationship to active 
service, and found a well-grounded claims had not been 
submitted.   

Evidence presented or secured since the May 1999 rating 
decision includes additional non-VA and VA treatment records, 
a January 2000 private physician's statement with an opinion 
linking his peripheral nervous problems to in-service trauma 
to the head and the veteran's left eye disability, testimony 
at a hearing on appeal, and various lay statements.  This 
evidence is clearly new, in that it is not redundant of other 
evidence previously considered.  Moreover, the evidence is 
material to the issue under consideration, as it includes VA 
treatment for numbness and pain in the veteran's extremities, 
a VA diagnosis of peripheral neuropathy in July 2001 and a 
private physician opinion linking the veteran's peripheral 
nervous problems to in-service trauma to the head and the 
veteran's left eye disability, which would raise a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for peripheral neuropathy is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for peripheral 
neuropathy has been received and the claim is reopened.  To 
this extent, the appeal is granted.  


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for peripheral neuropathy; the 
claim is REMANDED for de novo review.

In the present case, the Board finds that VA's redefined 
duties to notify and to assist a claimant, as set forth in 
the VCAA, have not been fulfilled regarding the issues on 
appeal.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Since the claim is reopened, the RO will need to provide the 
veteran with specific information concerning what additional 
information he needs to submit to establish service 
connection and what information VA will attempt to obtain as 
required by the VCAA.  In particular, the RO has not notified 
the veteran of what evidence he needs to establish his 
earlier effective date claims nor indicated what evidence VA 
has obtained and/or plans to obtain.  See Huston v. Principi, 
17 Vet. App. 195 (2003).  The RO has not supplied the veteran 
with all the regulations pertinent to his earlier effective 
date claims, specifically, 38 C.F.R. §§ 3.104, 3.105, 
3.151(a), and 3.155.  Consequently, a remand is required to 
comply with the notice provisions contained in the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)). 

The Board notes that the duty to assist includes obtaining 
pertinent VA and non-VA medical records and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  The veteran has testified that he 
has received both private and VA treatment for his peripheral 
neuropathy.  Treatment records from Topeka and the Houston VA 
Medical Centers and the latter's associated outpatient 
clinics have been associated with the claims file.  A 
description of treatment or treatment records have been 
provided by some private physicians.  On remand, the Board 
feels that the RO should make another attempt to ask the 
veteran to identify and sign releases for health care 
providers that treated him for the claimed disorder and 
obtain missing non-VA and VA treatment records from July 1969 
to the present.  

The veteran contends that he has peripheral neuropathy due to 
the injuries sustained in September 1967 booby trap incident 
in Vietnam and this opinion is echoed by a January 2000 
private physician's opinion.  On the other hand, the record 
contains a February 2001 VA examiner's opinion stating that 
the veteran has radiculopathy that is due to his service-
connected degenerative disc disease of the cervical spine.  A 
July 2001 VA treatment record contains a diagnosis of 
peripheral neuropathy.  Moreover, the Board notes that the 
veteran has been diagnosed with diabetes and that, in some 
cases, peripheral neuropathy can be related to that disease.  
On remand, the RO should provide the veteran with orthopedic 
and neurological examinations to ascertain, whether the 
veteran has peripheral neuropathy and whether it is related 
to service, to include injuries sustained in September 1967, 
or secondary to diabetes or a service-connected disability.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
numbness, loss of sensation, or 
peripheral neuropathy in his extremities 
from July 1969 to the present.  The RO 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  In 
particular, the RO should obtain copies 
of medical records from the Houston VAMC 
and its outpatient clinics, not already 
associated with the claims file, from 
July 1969 to the present.  If records are 
unavailable, please have the provider so 
indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
neurological examinations to clarify the 
nature, time of onset, and etiology of 
any peripheral neuropathy found.  The 
claims file must be made available to, 
and be reviewed by, the examiners in 
connection with the examination, and 
their reports should so indicate.  The 
examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination, 
nerve conduction tests, and range of 
motion studies expressed in degrees.  The 
examination reports should include a 
detailed account of all pathology found 
to be present.  The examiners should 
provide explicit responses to the 
following questions:

(a) Does the veteran have peripheral 
neuropathy?  

(b) For any peripheral neuropathy 
identified, the examiner(s) should 
determine the etiology and the nature and 
extent of such disorder.  The examiner(s) 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or more probability) that such peripheral 
neuropathy (1) began during, or was 
aggravated (worsened), as the result of 
some incident of active service, to 
include due to a booby trap explosion in 
September 1967 in Vietnam, (2) is related 
to diabetes or (3) is related to his 
service-connected degenerative disc 
disease of the cervical spine, left eye, 
or retained foreign body disabilities?  
When rendering an etiological opinion, 
the examiner(s) should specifically 
discuss the January 2000 private 
physician's statement and the February 
2001 VA hand examiner's opinion included 
in the file.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

3.  Review the claims file and ensure 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.159 and 3.326(a)); as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002); and 
the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is fully satisfied.  The claims 
file must include documentation that 
there has been compliance with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the remaining 
issues on appeal.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claims.  If any determination remains 
adverse, the veteran should be furnished 
a supplemental statement of the case, 
which discusses and fully sets forth the 
controlling law and regulations pertinent 
to the appeal.  For earlier effective 
date claims, the RO should include 
38 C.F.R. §§ 3.104, 3.105, 3.151(a), and 
3.155.  The requisite period of time for 
a response should be afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



